Title: To Thomas Jefferson from Albert Gallatin, 9 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington 9th August 1802
          
          I arrived here last week, and found much business to do, but principally mere details with which I will not trouble you.
          A second report has come to hand in relation to the Delaware piers recommending Reedy Island, in lieu of Marcus hook: finding three persons to have been appointed by a law of the State of Delaware superintendents to erect piers at New-castle, I wrote to them for information in relation to that spot, and when that shall have been received will forward the whole to you.
          The Collector of Norfolk, instead of sending the detailed estimate of the repairs necessary for the hospital, transmitted one consisting only of four items & amounting to near 11,000 dollars. I wrote him again for details; but finding one of the items for six hundred dollars to be for that wing which is now occupied by the seamen, & which, by the representation of the collector, and Gen. Dearborn’s statement, was so leaky that the sick were shifted from place to place whenever it rained, I thought those repairs might be immediately authorized without waiting for your official approbation which I knew under those circumstances, would not be refused.
          I have written to you two official letters, one relating to the appointment of a light house keeper, the other enclosing a set of regulations for the Mississipi trade. These I wish you would be good enough to examine as soon as convenient and to return with your approbation or alterations, as I only wait for their return to dispatch a circular, after which I will take an excursion to the hills.
          I enclose the recommendation for Slade’s Creek, the only one which I have received, &, for your recollection, enclose also your letter to me of the 2d ulto. as it relates to Jasper. I think Tooley may be appointed.
          General Dearborn has written to you that Lyman is gone to Europe, and has I suppose recommended Cross in his place for Newbury-port, and he has also, I presume, written that Warren will not accept Marblehead. For this last place W. R. Lee recommends Joseph Wilson; his letter I enclose. There are blank commissions left at the Secretary of State’s office which will be filled for both places as you may direct. I stopt just in time the commissions for Lyman & Warren & the Comptroller’s letters of dismission to Tyng & Gerry. Smith had, however, published in his papers the intended appointments—but that will not prevent the dismissed officers from continuing to act till the successors shall have been appointed. Crowningshield writes from Salem that Lee is an improper appointment—is that well grounded? or mere clanish prejudice? If the first, it is really extremely wrong in our friends to give such erroneous information, for who could be more strongly recommended than Lee? But Crowningshield recommends John Gibaut, who to me, by an old personal friend, a clergyman in Salem had also been very strongly recommended, but on hearing the manner in which Lee was spoken of, did not even mention Gibaut’s name. He would certainly have been better for Salem. Cr. now recommends him for Gloucester (the only port in Essex left untouched) instead of Tuck whom he represents as worse than Tyng. I suppose Gen. Dearborne has written all this & have mentioned it only in order to say that under present information, and for the purpose of pacifying Salem I would not think it wrong to appoint Wilson—Cross—& Gibault in lieu of——Tyng—Gerry—Tuck for——Newburyport—Marblehead—Gloucester. Lee has got his Salem commission. Had I seen Crown.’s letter I would also have stopt it, (as Lee was willing to take Marblehead,) till you had had the whole subject once more before you.
          Appearances are strong at New York—the schism disgusts many republicans, is fomented by the federalists—Wood’s pamphlet has done & will do no inconsiderable injury. Every thing seems placid in Pennsylvania, though the party makes a tolerably ingenious argument out of M.’s appt. I apprehend we have lost some ground in New Jersey: it is said we have gained in Delaware. I doubt it.
          With affection and respect Your obedt. Servt.
          
            Albert Gallatin
          
        